DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

1. Claims 1-2, 4-6, and 8-13, are rejected under 35 U.S.C. 103 as being unpatentable over JP01-082800  In view of Yamaguchi (US8882965).
With respect to claim 1 JP01-082800 discloses a speaker vibration plate including a fibrous material , a binding material and the vibration plate is formed by a molding process including pressing and heating (see Overview section of translated patent).
JP01-082800 does not disclose the use of a defibrated material obtained by defibrating a material which includes the fibers. 
Yamaguchi discloses (abstract) the provision of a defibrating machine to provide fibers which are then manufactured by means of binding to form sheets.
It would have been an obvious matter to combine the teachings of Yamaguchi to use a defibrating machine and means of recombining fibers with the teachings of JP01-082800 so as to allow the manufacture of the speaker device with recycled materials and thus reducing waste ending up in landfills. 
With respect to claim 2 JP01-082800 as modified further discloses the use of thermosetting resin (see overview).
With respect to claim 4 JP01-082800 further discloses (see figures and reference layers 1a and 2a) wherein the speaker vibration plate includes a vibration surface and an auxiliary material is attached to at least one surface of the vibration surface.
With respect to claim 5 JP01-082800 as modified further discloses (see figures of JP01-082800 as well as figures and abstract of Yamaguchi) a speaker vibration plate manufacturing device comprising:”
A defibration unit (see Yamaguchi) which defibrates a material including fibers
 A mixing unit (part of element 100 described as a paper forming machine) which mixes a binding material for binding the fibers to each other, to a defibrated material defibrated by the defibrating unit; 
An accumulation unit which accumulates a mixture mixed by the mixing unit and a molding unit which forms an accumulated material accumulated by the accumulation unit into a speaker vibration plate (see both the paper making machine of Yamaguchi and the molding machine of JP01-082800) by a molding process including pressing an heating (see overview of JP01-082800).
With respect to claim 6 the paper making machine of Yamaguchi necessarily discloses the mixing and accumulation respectively, so as to allow the paper to be reformed.
With respect to claim 8 JP01-082800 discloses (see overview) the use of thermosetting resin which is mixed in a mixing machine with fibers, the fibers being taught by Yamaguchi to be defibrated fibers. 
With respect to claim 9 JP01-082800 figures and overview discloses wherein the accumulation unit accumulates the mixture to form a web, and the molding unit presses and heats the web set in a molding die in the molding process.
With respect to claim 10 JP01-082800 as modified by Yamaguchi further discloses wherein the accumulation unit accumulates the mixture to form a web (see Yamaguchi), the speaker vibration plate manufacturing device further comprises a sheet forming unit (see Yamaguchi) unit which forms a sheet by pressing and heating the web (Yamaguchi), and the molding unit presses and heats the sheet set in the molding die in the molding process (JP01-082800).
With respect to claim 11 JP01-082800 as modified further discloses wherein the accumulation unit accumulates the mixture in the molding die (see Yamaguchi the accumulation takes place in the paper making machine which molds the sheet to be formed, this would have been obvious to combine into a single step to form the molded vibration plate as taught by JP01-082800 ).
With respect to claim 12 as the auxiliary material is not specifically detailed it is considered that one of ordinary skill could simply duplicate the layers arriving  at a layer a, layer b and a layer c of the layers taught by JP01-082800 . As such it would have been an obvious matter to include such an auxiliary material.
With respect to claim 13 JP01-082800  as modified by Yamaguchi discloses a manufacturing method of a speaker vibration plate, the method comprising:
Defibrating a material including fibers (Yamaguchi);
Mixing a binding mater for binding fibers to each other (taught by both JP01-082800  and Yamaguchi), with a defibrated material obtained by defibrating (Yamaguchi);
Accumulating the mixture (Yamaguchi); and forming an accumulated material into a speaker vibration plate by a molding process including pressing and heating (JP01-082800 ).
2. Claims 3,7 are rejected under 35 U.S.C. 103 as being unpatentable over JP01-082800  In view of Yamaguchi (US8882965) as applied to claim 1 above  and in further view of JPS55136792 (hereinafter ‘792).
With respect to claims  3 and 7  JP01-082800  as modified discloses the invention as claimed except for the provision of a thermally expandable material.
‘792 discloses the inclusion of a thermally expandable material in the vibration plate of a speaker (abstract). 
It would have been obvious to one of ordinary skill in the art prior to the effective filing to combine the teachings of ‘792 to include the thermally expandable material with the vibration plate of JP01-082800   as modified to increase the Young’s modulus by decreasing the mass and increasing the internal loss of the vibration plate.
3. Claims 14-17,19-24,26-28 are rejected under 35 U.S.C. 103 as being unpatentable over JP01-082800  In view of Yamaguchi (US8882965) as applied to claim 1 above and in further view of JP2006525435 (hereinafter ‘435).
With respect to claim 14 JP01-082800 as modified by Yamaguchi discloses the invention as claimed except expressly wherein the second layer has a higher density than a density of the first layer in which binding material is dissolved to form the speaker vibration unit. 
‘435 discloses the use of a material processing machine to form a multiple layer product having layers of different density.
It would have been an obvious matter to one of ordinary skill in the rat before the time of the effective filing to combine the teachings of ‘435 to provide layers of different density with the multiply layer structure of JP01-082800 and the processing of Yamaguchi. The motivation for doing so would be to provide a structure of integrated layers wherein the acoustic responses differ and thus tune the overall response of the vibration plate.
With respect to claim 15 as it regards the second layer being the higher density layer this would have been an obvious selection as there are only two layers and the results would be easily tested to determine optimal performance.
With respect to claim 16 as it regards the specific means to control the density by selecting the density of the fiber of the binding material it would have been an obvious matter to control such parameters to control the overall density of the structure. 
With respect to claim 17 JP01-082800 as modified further discloses the use of thermosetting resin (see overview).
With respect to claim 19 JP01-082800 as modified by Yamaguchi and ‘435 discloses a speaker vibration plate manufacturing device comprising:
A defibration unit (Yamaguchi) which defibrates a material including fibers;
A mixing unit which mixes a binding material for crosslinking the fibers, with a defibrated material defibrated by the defibration unit (Yamaguchi);
An accumulation unit which accumulates a mixture mixed by the mixing unit to form a first layer and a second layer (see both JP01-082800 and ‘435 regarding multilayer); and 
A molding unit (JP01-082800) which dissolves the binding material to form a speaker vibration plate in which the first layer and the second layer are laminated, wherein the second layer has a higher density than a density of the first layer ( ‘435 discloses the use of the different densities, it would have been obvious to select the second layer to have the higher density as matter of optimization through routine testing).
With respect to claim 20 JP01-082800 discloses the selection of layers to have different parameters, it would have been an obvious matter to select rigidity so as to allow the plate to have optimized characteristics for sound reproduction.
With respect to claim 21 as it regards the specific means to control the density by selecting the density of the fiber of the binding material it would have been an obvious matter to control such parameters to control the overall density of the structure. 
With respect to claim 22 JP01-082800 as modified further discloses the use of thermosetting resin (see overview).
With respect to claim 23  JP01-082800 as modified further discloses wherein the accumulation unit accumulates the mixture to form a web (see Yamaguchi), 
The speaker vibration plate manufacturing device further comprises a sheet forming unit which forms a sheet by pressing and heating the web (see Yamaguchi paper forming machine) and the molding unit (see JP01-082800) forms the speaker vibration plate including he first layer formed from the sheet by a first layer molding unit and the second layer formed from the sheet by a second layer molding unit (this would constitute only the duplication of the molding units to form the sheets separately prior to their being united).
With respect to claim 24  JP01-082800 as modified further discloses wherein the accumulation unit accumulates the mixture to form a web, 
The speaker vibration plate manufacturing device further comprises a sheet forming unit which forms a sheet by pressing and heating the web (see Yamaguchi paper forming machine), and 
The molding unit laminates the sheet configuring the first layer and the sheet configuring the second layer, and preforms pressing and heating by a molding die (see JP01-082800) to form the speaker vibration plate.
With respect to claim 26 JP01-082800 as modified further discloses wherein the accumulation unit accumulates the mixture configuring the first layer and the mixture configuring the second layer onto a molding die (molding dies shown by JP01-082800 and analogous to paper forming as taught by Yamaguchi), and the molding unit presses and heats the molding die on which the mixture is accumulated by the accumulation unit, to form the speaker vibration plate (see JP01-082800 and Yamaguchi).
With respect to claim 27 JP01-082800 as modified further discloses mixing fibers of a defibrated material defibrated with a binding material for binding the fibers to form a first layer with a first density (see Yamaguchi); mixing the fibers and the binding material to form a second layer with a density higher than a density of the first layer (see teachings of ‘435); and 
Bonding the first layer and the second layer o each other in a state where the first layer and the second layer are laminated (see teachings of JP01-082800).
With respect to claim 28 JP01-082800 as modified further discloses wherein the bonding of the first layer and the second layer is a process of dissolving the binding material by a molding process including heating and pressing (see JP01-082800).

4. Claims 18, 25 is rejected under 35 U.S.C. 103 as being unpatentable over JP01-082800  In view of Yamaguchi (US8882965) and  JP2006525435 (hereinafter ‘435) as applied to claim 23 above and in further view of JP2001081655 (hereinafter ‘655).
With respect to claims 18 and  25 JP01-082800  as modified discloses the invention as claimed except for the use of an additional adhesive. 
‘655 discloses the use of adhesives in conjunction with a molded diaphragm.
It would have been obvious to combine the teachings of ‘655 to use an adhesive with the molded article to increased the bond strength between the layers to more than that of just the binder alone. 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Inagaki (US11162215) discloses a defibration treatment apparatus; Komori (US11118306) discloses a web forming device; Abe (US10961657) discloses a defibrating device; Higuchi (US10914034) discloses a sheet manufacturing device; and Tanabe (US20180084345) discloses a speaker.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FORREST M PHILLIPS whose telephone number is (571)272-9020. The examiner can normally be reached Monday-Friday from 9:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shawki Ismail can be reached on (571) 272-3985. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/FORREST M PHILLIPS/Examiner, Art Unit 2837